Citation Nr: 1032555	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-46 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether the May 2001 rating decision contained clear and 
unmistakable error (CUE) in assigning an effective date of 
February 13, 2001 for a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).

2.  Whether July 1982, March 1986, November 1988, and July 1996 
rating decisions contained CUE in their failure to grant 
entitlement to TDIU. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  He died in April 2006 and the appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

Prior to adjudicating a claim on the merits, the Board must 
ensure that it has jurisdiction.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Marsh v. West, 11 Vet. App. 468, 469 
(1998).  In this case, the Board has interpreted the appellant's 
allegations to allege two specific instances of CUE.  First, the 
appellant has contended that the May 2001 rating decision 
contains CUE in its assignment of an effective date of February 
13, 2001 for the grant of TDIU benefits.  Second, the appellant 
has contended that rating decisions dated in July 1982, March 
1986, November 1988, and July 1986 contain CUE in their failure 
to award entitlement to TDIU.  

The May 2008 rating decision on appeal and the October 2009 
statement of the case characterized the issue on appeal as 
whether rating decisions issued prior to the May 2001 rating 
decision contained CUE in not granting TDIU benefits.  
Nonetheless, the analysis portions of the May 2008 rating 
decision and the October 2009 statement of the case noted that 
the appellant had filed a claim for CUE in a rating decision 
dated March 4, 1986 and all subsequent rating decisions during 
the Veteran's lifetime.  Both documents also noted that at the 
time of the rating decision dated March 4, 1986 and all 
subsequent decisions until the rating of May 18, 2001, which 
granted the TDIU benefit effective from February 13, 2001, there 
was no evidence of record that showed the Veteran was prevented 
from all forms of gainful employment due to his service-connected 
disabilities.  The Board construes the RO's statements concerning 
the appellant's CUE claim as including all subsequent rating 
decisions during the Veteran's lifetime (which would include the 
May 2001 rating decision), as well as the reference to the 
effective date assigned in the May 2001 rating decision granting 
the TDIU benefit, as an adjudication of whether there was CUE in 
the assignment of the effective date of February 13, 2001 in the 
May 2001 rating decision.  Therefore, the question of whether the 
May 2001 rating decision contains CUE in assigning an effective 
date of February 13, 2001 for the grant of TDIU was adjudicated 
by the agency of original jurisdiction in the May 2008 rating 
decision and included in the October 2009 statement of the case, 
and the Board has appellate jurisdiction over the matter.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2001 unappealed rating decision granted entitlement to 
TDIU and assigned an effective date of February 13, 2001.  

2.  The May 2001 rating decision's assignment of an effective 
date of February 13, 2001 for the grant of entitlement to TDIU 
was adequately supported by the evidence then of record, 
considered the correct facts as they then existed, correctly 
applied statutory or regulatory provisions extant at that time, 
and did not contain an undebateable error that was outcome 
determinative.

3.  The July 1982, March 1986, November 1988, and July 1996 
rating decisions did not commit an outcome determinative error of 
fact or law by failing to grant entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision did not contain CUE in its 
assignment of an effective date of February 13, 2001 for the 
grant of entitlement to TDIU.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2009).  

2.  The July 1982, March 1986, November 1988, and July 1996 
rating decisions did not contain CUE by failing to grant 
entitlement to TDIU.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).

CUE is essentially failure to apply correct statutory or 
regulatory provisions to correct and relevant facts.  Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Moreover, merely to aver that CUE occurred is insufficient.  
Fugo, 6 Vet. App. at 43.  A CUE claim must specify the bases for 
CUE; mere disagreement with how the facts were weighed and 
evaluated "can never rise to the stringent definition of CUE."  
Fugo, 6 Vet. App. at 44.  A CUE analysis is limited to a review 
of the evidence of record as of the issuance of the challenged 
decision.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

The Veteran filed claims for increased ratings for service-
connected hearing loss and tinnitus in February 2001.  He also 
submitted a formal claim for entitlement to TDIU in March 2001.  
TDIU benefits were granted in a May 2001 rating decision, with an 
effective date of February 13, 2001, as the RO determined that 
the Veteran's claim for increased ratings in February 2001 
contained an informal claim for TDIU.  The appellant contends 
that an earlier effective date is warranted as the Veteran filed 
an informal claim for TDIU in 1982 and the May 2001 rating 
decision's failure to assign a 1982 effective date constitutes 
CUE.  After review of the evidence, the Board finds that while 
the Veteran filed an informal claim for TDIU in 1982, this claim 
was adjudicated in contemporaneous rating decisions and was 
therefore not pending at the time of the May 2001 rating 
decision. 

VA regulations at the time of the May 2001 rating decisions, 
defined an informal claim as any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a Veteran or his representative.  38 
C.F.R. § 3.155(a) (2001).  The informal claim must identify the 
benefits sought.  Id.  The Federal Circuit has held that where a 
Veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the Veteran is entitled to 
a total rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 
2001).  Hence, evidence of unemployability submitted during the 
course of a claim for service connection or an increased rating 
could constitute an informal claim for TDIU.  See also Norris v. 
West, 12 Vet.App. 413, 417 (1999) (stating that the Board must 
"review the claim, supporting documents, and oral testimony in a 
liberal manner to identify and adjudicate all reasonably raised 
claims").

The Veteran filed a claim for an increased rating for service-
connected hearing loss in February 1982.  A June 1982 rating 
decision denied the claim, and the Veteran was so notified by 
letter that same month.  

The report of a VA examination (VA Form 21-2545) dated April 26, 
1982 contains the word "none" where the Veteran's employer was 
to be listed and the phrase "have statement" in the block 
"reason for time lost (if any)."  This form is stamped as 
received on April 29, 1982 by the RO.  Also stamped as received 
by the RO on April 29, 1982 is a copy of a "memo letter" dated 
in August 1980 from the Veteran's employer.  Another copy of this 
document has been submitted by the appellant in support of her 
CUE claim.  This "memo letter" describes how the Veteran was 
unable to continue working as an executive chef at the Norwalk 
Motor Inn due to his hearing loss disability.  As the letter from 
the Veteran's employer constitutes evidence of unemployability 
submitted during the course of a claim, it is considered an 
informal claim for TDIU.  See Norris, supra.

Although the RO did not specifically address this informal claim 
for TDIU in its June 1982 rating decision, that decision did deny 
a rating in excess of 40 percent for service-connected hearing 
loss.  The Board finds that the June 1982 rating decision is 
therefore deemed to have denied the pending claim for entitlement 
to TDIU in accordance with the Federal Circuit's decision in 
Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) (if the 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is deemed 
denied) and the Court's decision in Ingram v. Nicholson, 21 Vet. 
App. 232, 248 (2007) (where the RO assigns less than 100 percent 
for the service-connected disability upon which a TDIU claim is 
predicated, a claimant is understood to have "received general 
notice of the denial of [her] TDIU claim[].").

Other than the "memo letter" from the Veteran's employer, the 
record contains no other evidence of unemployability prior to the 
March 2001 formal claim.  However, even if the Board were to 
construe evidence in the claims folder as raising an additional 
informal claim for TDIU, rating decisions dated in March 1986, 
November 1988, and July 1996 addressed the disability evaluations 
for the Veteran's service-connected disabilities and determined 
that less than total evaluations were warranted.  Furthermore, 
the March 1986 and November 1988 rating decisions specifically 
found that the Veteran was employable, as noted in box 17 of the 
rating decisions.  Accordingly, any informal claim for TDIU 
raised prior to July 1996 would have been addressed by the rating 
decisions in accordance with Deshotel and Ingram, and there is no 
evidence of informal claim dating after July 1996.  The May 2001 
rating decision was therefore correct in its application of the 
law and regulatory provisions to the relevant facts with respect 
to the date the Veteran's claim for TDIU was received, i.e., 
February 13, 2001.  

The Board finds that the assignment of the date of claim, i.e., 
February 13, 2001, as the effective date for the grant of TDIU in 
the May 2001 rating decision is not CUE.  At the time of the May 
2001 rating decision, the award of TDIU was an award of increased 
disability compensation for purposes of assigning an effective 
date.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under 
these provisions, if it is factually ascertainably that 
unemployability due to service-connected disabilities occurred 
more than one year prior to receipt of the claim, the increase is 
effective the date of claim.  38 U.S.C.A. § 5110(b)(2); see also 
38 C.F.R. § 3.400(o);  Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

In the May 2001 rating decision, the RO found that the evidence 
of record established that the Veteran became unemployable more 
than one year prior to the receipt of his claim.  The March 2001 
VA Form 21-8940 indicated that he had stopped working 20 years 
prior because of his service-connected hearing loss, and the RO 
noted that the Veteran had met the schedular criteria for a grant 
of TDIU under 38 C.F.R. § 4.16(a) since 1985.  As there was no 
evidence refuting the Veteran's statements that he stopped 
working 20 years ago, the claim was granted.  Thus, it was 
factually ascertainable that the Veteran met the criteria for a 
grant of TDIU many years before his claim was received and an 
effective date of February 13, 2001, the date his claim was 
received by VA, was assigned in accordance with 38 C.F.R. § 
3.400.  

The appellant has not demonstrated that the law in effect during 
the May 2001 rating decision was incorrectly applied.  The RO 
found that the Veteran became unemployable many years before his 
claim for TDIU was received and correctly applied the statutes 
and regulatory provisions in effect at that time.  The appellant 
may disagree with how the evidence was weighed by the RO in 
coming to this conclusion, but an attack on how the facts were 
weighed at the time of the May 2001 rating decision cannot 
constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995) (mere difference of opinion in the outcome of 
the adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find that VA 
committed administrative error during the adjudication process).  
The appellant has also not shown that the correct facts, as they 
were known at the time, were not before the adjudicators.  
Although she contends that a claim for TDIU was pending prior to 
February 2001, as demonstrated above, this was not the case.  
Given the law in effect during the May 2001 rating decision and 
the evidence of record, there is no showing that the RO committed 
CUE in its rating decision with respect to the assignment of 
February 13, 2001 as the effective date for the grant of TDIU 
benefits.  CUE has not been shown in the May 2001 rating 
decision, and the claim must be denied.  

The appellant has also alleged that rating decisions issued in 
July 1982, March 1986, November 1988, and July 1996 contain CUE 
in their failure to grant entitlement to TDIU.  As noted above, 
these rating decisions are deemed to have denied any pending 
claims for entitlement to TDIU based on their assignment of less 
than total disability evaluations for service-connected tinnitus 
and hearing loss.  See Deshotel and Ingram, supra.  The 
appellant's essential argument is that the Veteran met the 
schedular criteria for a grant of TDIU and the evidence of 
record, including the letter from the Veteran's employer received 
in April 1982, established that he was unemployable due to 
service-connected hearing loss.  Thus, the failure to award TDIU 
in the July 1982, March 1986, November 1988, and July 1996 rating 
decisions was CUE. 

The appellant's contentions are limited to a simple disagreement 
as to how the facts were weighed or evaluated by the RO in its 
July 1982, March 1986, November 1988, and July 1996 rating 
decisions.  Mere disagreement with how the facts were weighed and 
evaluated "can never rise to the stringent definition of CUE."  
Fugo, 6 Vet. App. at 44.  In addition, while the appellant has 
also argued that VA failed to properly develop the Veteran's 
informal claim for TDIU in 1982 and thus committed CUE, 38 C.F.R. 
§ 20.1403(d) specifically provides that any failure to fulfill 
the duty to assist does not rise to the level of CUE.  Therefore, 
the appellant's contentions regarding how the evidence was 
weighed in the July 1982, March 1986, November 1988, and July 
1996 rating decisions, and any failure in the duty to assist 
during the applicable claims periods, are not CUE.  As the 
appellant has failed to allege any error or fact or law in the 
July 1982, March 1986, November 1988, and July 1996 rating 
decisions that would have manifestly changed the outcome of these 
decisions, i.e. resulted in a grant of TDIU, the claim must be 
denied. 

Finally, the Board notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
are inapplicable to cases involving CUE in prior decisions.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. 
Principi, 15 Vet. App. 165 (2001).
ORDER

The May 2001 rating decision did not contain CUE in granting 
entitlement to TDIU, effective February 13, 2001, and the claim 
is denied.

The July 1982, March 1986, November 1988, and July 1996 rating 
decisions did not contain CUE by failing to grant entitlement to 
TDIU, and the claim is denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


